Citation Nr: 0312560	
Decision Date: 06/11/03    Archive Date: 06/16/03

DOCKET NO.  98-19 530A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether there is new and material evidence to reopen a 
claim of entitlement to service connection for a left knee 
disorder.

2. Whether there is new and material evidence to reopen a 
claim of entitlement to service connection for arthralgia of 
the hands.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from November 1971 to April 
1976.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Portland, Oregon (RO) which denied the veteran's claim to 
reopen on the basis that new and material evidence had not 
been submitted.

The Board observes that the veteran's claims of entitlement 
to service connection for a left knee disorder and arthralgia 
of the hands were first considered and denied by the RO in an 
April 1977 determination and confirmed by the Board in a 
March 1979 decision.  When the veteran's claims were 
certified to the Board, the claims were characterized as 
whether new and material evidence had been presented to 
reopen claims for service connection of a left knee disorder 
and arthralgia of the hands, despite the RO's discussion as 
to whether the veteran was entitled to service connection in 
the January 2003 supplemental statement of the case.  As 
such, the Board will determine whether new and material 
evidence has been submitted.  This is significant because, in 
cases where there is a prior final decision, the Board is 
required to determine whether new and material evidence has 
been presented before reopening the claim and adjudicating 
the claim for service connection on the merits.  See Barnett 
v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).




FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claims, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2. In a BVA decision, dated March 1979, the Board denied 
entitlement to service connection for a left knee disorder 
and arthralgia of the hands.

3.  The evidence associated with the claims file subsequent 
to the Board's March 1979 decision is new, and so significant 
that it must be considered in order to decide fairly the 
merits of the claim for entitlement to service connection for 
a left knee disorder.

4. The evidence associated with the claims file subsequent to 
the Board's March 1979 decision is new, and so significant 
that it must be considered in order to decide fairly the 
merits of the claim for entitlement to service connection for 
arthralgia of the hands.


CONCLUSIONS OF LAW

1.  The Board's March 1979 decision denying entitlement to 
service connection for a left knee disorder and for 
arthralgia of the hands is final.  38 U.S.C.A. §§ 7103(a), 
7104(b) (West 2002); 38 C.F.R. §§ 20.1100, 20.1104 (2002).

2.  The evidence associated with the veteran's claims file 
subsequent to the Board's March 1979 decision is new and 
material, and the veteran's claim of entitlement to service 
connection for a left knee disorder is reopened.  38 U.S.C.A. 
§§ 5103, 5103A, 5107(b), 5108 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 20.1105 (2002).

3.  The evidence associated with the veteran's claims file 
subsequent to the Board's March 1979 decision is new and 
material, and the veteran's claim of entitlement to service 
connection for arthralgia of the hands is reopened.  
38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5108 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 20.1105 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran essentially requests that the Board reopen his 
claims of entitlement to service connection for a left knee 
disorder and entitlement to service connection for arthralgia 
of the hands, on the basis that he has submitted new and 
material evidence not only sufficient to reopen his claims, 
but also sufficient to grant entitlement to service 
connection.

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all claims for VA benefits and provides, among 
other things, that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim 
for benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2002).

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete his claims.  The rating decision, 
the statement of the case, and the supplemental statement of 
the case issued in connection with the veteran's appeal, as 
well as additional correspondence to the veteran, have 
notified him of the evidence considered, the pertinent laws 
and regulations, and the reason that his claims were denied.  
The RO indicated that it would review the information of 
record and determine what additional information is needed to 
process the veteran's claims.  The RO also informed the 
veteran of what the evidence must show in order to warrant 
reopening his claim and in order to grant entitlement to 
service connection, as well as provided a detailed 
explanation of why the requested benefit was not granted.  In 
addition, the statement of the case and supplemental 
statement of the case discussed the criteria for reopening a 
claim and for granting service connection, as well as other 
regulations pertaining to his claims.  In particular, an 
October 2001 letter to the veteran, from the RO, and the 
January 2003 supplemental statement of the case notified the 
veteran of the provisions of the VCAA, the kind of 
information needed from him, and what he could do to help his 
claims, as well as the VA's responsibilities in obtaining 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) (requiring VA to notify the veteran of what evidence 
he was required to provide and what evidence VA would attempt 
to obtain).  Accordingly, the Board finds that the 
notification requirements of the VCAA have been satisfied.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  In this 
regard, the veteran's service medical records and private 
medical records have been obtained.  In addition, the veteran 
was afforded a hearing before the RO.  The veteran and his 
representative have not made the Board aware of any 
additional evidence that should be obtained prior to 
appellate review, and the Board is satisfied that the 
requirements under the VCAA for purposes of this portion of 
the appeal have been met.  As such, the Board finds that the 
duty to assist has been satisfied and this portion of the 
case is ready for appellate review.  See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).  See also VAOPGCPREC 16-92.

As a general rule, a decision by the Board is final unless 
the Chairman of the Board orders reconsideration of the 
decision, or the claimant files an appeal to the United 
States Court of Appeals for Veterans Claims.  See 38 U.S.C.A. 
§ 7103(a) (West 2002); 38 C.F.R. § 20.1100(a) (2002).  When 
the Board affirms a determination of the RO, that 
determination is subsumed by the final appellate decision.  
See 38 U.S.C.A. § 7103(a); 38 C.F.R. § 20.1104.  Once the 
Board's decision becomes final, absent submission of new and 
material evidence, the claim may not be reopened or 
readjudicated by VA.  See 38 U.S.C.A. § 5108.  In this case, 
the veteran did not file a motion for reconsideration or an 
appeal to the United States Court of Appeals for Veterans 
Claims.  Therefore, the Board's March 1979 decision is final 
and is not subject to revision on the same factual basis.  
See 38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.104 (a), 3.156, 
20.1100, 20.1104.  However, if new and material evidence is 
presented or secured with regard to a claim that was 
disallowed, the Board must reopen the claim and review the 
former disposition of the claim.  See 38 U.S.C.A. §§ 5108, 
7104; 38 C.F.R. §§ 3.102, 3.156, 20.1105. 

The question of whether evidence is "new and material" is 
analyzed under 38 C.F.R. § 3.156(a).  New and material 
evidence, as it applies to this case, is evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a).  
The Board notes that the new regulations redefine "new and 
material evidence" and clarify the types of assistance VA 
will provide to a claimant attempting to reopen a previously 
denied claim.  See 38 C.F.R. §§ 3.156(a), 3.159(c).  However, 
those specific provisions are applicable only to claims filed 
on or after August 29, 2001.  See 66 Fed. Reg. at 45,620.  
Since the current claim was filed prior to that date, the old 
version of the regulation is applicable in this case.

The first step in analyzing a case such as the instant one 
requires determining whether the newly presented evidence 
"bears directly and substantially upon the matter under 
consideration," i.e. whether it is probative of the issue at 
hand.  See Cox v. Brown, 5 Vet. App. 95, 98 (1993).  Evidence 
is probative when it "tend[s] to prove, or actually proves 
an issue."  See Routen v. Brown, 10 Vet. App. 183, 186 
(1997) (citing Black's Law Dictionary 1203 (6th ed. 1990)).  
Second, the evidence must actually be shown to be "new," 
and not of record when the last final decision denying the 
claim was made.  See Struck v. Brown, 9 Vet. App. 145, 151 
(1996).  In other words, the evidence cannot be cumulative or 
redundant.  See 38 C.F.R. § 3.156(a).  The final step of the 
analysis is whether the evidence "is so significant that it 
must be considered in order to fairly decide the merits of 
the claim."  See Hodge v. West, 155 F.3d 1356, 1359 (Fed. 
Cir. 1998) (citing 38 C.F.R. § 3.156(a)).  This does not mean 
that the evidence warrants a revision of the prior 
determination.  It is intended to ensure that the Board has 
all potentially relevant evidence before it.  See Hodge at 
1363 (citing "Adjudication; Pensions, Compensation, 
Dependency: New and Material Evidence; Final Definition," 55 
Fed. Reg. at 52,274 (1990)).  The credibility of the new 
evidence is to be presumed.  See Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  If all of the tests are satisfied, the 
claim must be reopened.

The Board observes that the veteran's claims of entitlement 
to service connection for a left knee disorder and for 
arthralgia of the hands was initially considered and denied 
by the RO in an April 1977 rating decision, which found that 
the veteran's service medical records were negative for 
complaints regarding the veteran's hands and because the 
veteran's left knee disorder was incurred prior to service, 
but was not aggravated during his service.  This was appealed 
to the Board, which, in a March 1979 decision, denied the 
veteran's claims.  The Board found that there was no left 
knee injury or worsening of the veteran's preexisting left 
knee disorder during the veteran's service.  In addition, the 
Board found that there was no evidence of a hand disorder 
during or after the veteran's service.  

Both the RO's April 1977 rating decision and the Board's 
March 1979 decision relied upon the veteran's service medical 
records and a September 1976 VA examination report.  The 
veteran's service medical records showed that the veteran's 
October 1971, November 1971, August 1974, and February 1976 
physical examinations were negative for findings related to 
the veteran's left knee or his hands.  Nonetheless, a June 
1972 service medical record states that the veteran 
complained of left knee pain and weakness, and reported an 
accident approximately three years prior, without sequelae, 
except in boot camp.  Range of motion was normal, and there 
was no evidence of swelling or tenderness.  A July 1972 
record was negative for ligament laxness, tenderness, and 
limitation of motion, but there was some pain on full 
extension.  X-rays were negative and the impression was 
hamstring strain.  A February 1976 Termination of Health 
Record stated that the veteran disagreed with the findings of 
his February 1976 physical examination with regard to 
possible arthritis of his hands and his left knee.  A March 
1976 service medical record shows that the veteran complained 
of stiffness and instability, as well as reported a bicycle 
accident approximately seven years earlier, but stated that 
the "knee was not broken,"  and that his knee started 
bothering him when he was aboard ship.  Examination showed 
pain, but his muscles and bursas were intact and there was no 
evidence of a hematoma or swelling.  The impression was a 
possible torn ligament and pinched nerve.  In addition, the 
September 1976 VA examination report indicated that 
examination of the left knee was negative for swelling, 
tenderness, fluid, or limitation of motion, but there was 
slight lateral instability and 1+ crepitus.  Examination of 
the veteran's hands was normal, without tenderness, swelling, 
or limitation of motion of the joints.  The diagnoses were 
questionable internal derangement of the left knee and 
arthralgia of the hands.  

Additional evidence regarding the veteran's left knee and 
hands has been associated with the claims file subsequent to 
the Board's March 1979 decision.  This evidence includes 
private medical records and the transcript of a hearing 
before the RO in August 2000.  Letters and treatment records 
from T. J. Etges, M.D., dated October 1995 through February 
2003, indicate that the veteran has diffuse osteoarthritis of 
his hands, multiple musculoskeletal complaints related to a 
motor vehicle accident in 1991, fibromyalgia/fibromyositis, 
musculoskeletal strain, carpal tunnel syndrome, myofascial 
pain syndrome, and mild tremors of the hands.  Dr. Etges 
opined, in a September 2000 letter, that the veteran's left 
knee pain was related to the veteran's service, as well as 
opined that the veteran's arthralgia of the hands likely 
occurred during his service.  Also, a February 2003 letter 
from Dr. Etges states that the veteran had intermittent left 
knee pain due to post-traumatic osteoarthritis, unrelated to 
the veteran's bicycle accident prior to his service.  The 
transcript of the veteran's testimony at the August 2000 
hearing reflects that the veteran testified that he injured 
his knee while aboard ship during his service, that he did 
not have a prior injury to his knee from a bicycle accident, 
and that he had frostbite of the hands while he was in 
service.  He also testified that he was diagnosed with 
arthritis of the left knee, fibromyalgia, and osteoarthritis 
of the hands after his service, and denied any intercurrent 
injuries.  

Based on the foregoing evidence, the Board finds that the 
veteran has submitted new and material evidence sufficient to 
reopen his claims of entitlement to service connection for a 
left knee disorder and for arthralgia of the hands.  The 
evidence not only supports the veteran's contention that he 
currently has a diagnosed left knee disorder and bilateral 
hand disorder, but Dr. Etges provided an opinion as to the 
onset of the veteran's left knee and bilateral hand 
disorders.  Specifically, the Board notes that the private 
medical records and letters from Dr. Etges show diagnoses of 
osteoarthritis, fibromyalgia, and carpal tunnel syndrome.  In 
addition, Dr. Etges disputed the relationship between the 
veteran's pre-existing knee injury and his left knee disorder 
and opined that his left knee injury occurred during his 
service.  Likewise, Dr. Etges found that the veteran 
currently had a bilateral hand disorder, which first occurred 
during his service.  The Board finds that this evidence is 
neither cumulative nor redundant, and that it is so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.  See 38 C.F.R. 
§ 3.156(a).  Accordingly, the Board finds that the veteran 
submitted new and material evidence, and that his claims must 
be reopened.

However, it would be premature to address the merits of the 
veteran's claims because additional development is required.  
For example, while the records Dr. Etges provided contain 
multiple diagnoses related to the veteran's left knee and 
hands, the records did not provide specific diagnoses as to 
the current nature of the veteran's disorders.  Similarly, 
while Dr. Etges provided an opinion as to when the veteran's 
disorders first occurred, he failed to provide a complete and 
coherent rationale as to how the veteran's current left knee 
and hand disorders were etiologically related to the 
veteran's service.  His opinions did not account for the 
veteran's bicycle injury as reported in his service medical 
records, the veteran's subsequent motor vehicle accident, and 
the veteran's occupational history as gunsmith, nor did he 
discuss any evidence of possible aggravation of a preexisting 
left knee disorder.  As such, the Board believes that 
additional clarification of the medical evidence is necessary 
before addressing the merits of the veteran's claims, 
including affording the veteran a VA examination in order to 
ascertain the nature and etiology of the veteran's left knee 
and hand disorders.

Therefore, the Board is undertaking additional development on 
the issues of entitlement to service connection for a left 
knee disorder and entitlement to service connection for 
arthralgia of the hands.  When it is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903, see 38 C.F.R. § 20.903 (2002), and Disabled 
American Veterans, et. al. v. Principi, No. 02-7304, -7305, 
-7316 (Fed. Cir. May 1, 2003).  See also VAOPGCPREC 1-2003 
(May 21, 2003).  


ORDER

New and material evidence has been submitted, which is 
sufficient to reopen the claim of service connection for a 
left knee disorder, and to this extent, the appeal is 
granted.

New and material evidence has been submitted, which is 
sufficient to reopen the claim of service connection for 
arthralgia of the hands, and to this extent, the appeal is 
granted.



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

